Appeal by the defendant from a judgment of the Supreme Court, Kings County (Garry, J.), rendered November 13, 1987, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the propriety of certain remarks made by the prosecutor during summation is unpreserved for appellate review since the defendant failed to register objections to these remarks at trial (CPL 470.05 [2]; *719People v Udzinski, 146 AD2d 245, lv denied 74 NY2d 853). In any event, we find that the prosecutor’s comments during summation did not deprive the defendant of a fair trial (see, People v Rawlings, 144 AD2d 500; People v Sanford, 122 AD2d 286; People v Roopchand, 107 AD2d 35, affd 65 NY2d 837).
We further find that the sentence imposed, which was within statutory parameters, was not excessive under the circumstances (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Brown, Rubin and Eiber, JJ., concur.